Case: 16-15774   Date Filed: 05/01/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15774
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:16-cv-00112-TCB



TONY GOODMAN,

                                                          Petitioner-Appellant,

                                   versus

WARDEN,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (May 1, 2017)



Before TJOFLAT, WILLIAM PRYOR, and EDMONDSON, Circuit Judges.
               Case: 16-15774     Date Filed: 05/01/2017    Page: 2 of 4


PER CURIAM:



      Tony Goodman, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of his 28 U.S.C. § 2241 habeas corpus petition. No reversible

error has been shown; we affirm.

      In May 2016, Goodman was convicted on ten counts of drug and firearms

offenses. In July 2016 -- while still awaiting sentencing in his criminal case 1 --

Goodman filed this section 2241 habeas petition.

      In his section 2241 petition, Goodman purports to challenge the district

court’s March 2015 order denying Goodman bail and authorizing Goodman’s

detention pending trial. Goodman contends that jail officials have failed to

accommodate his needs as a disabled person under the Americans with Disabilities

Act (“ADA”) and under section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a).

In support of his ADA claim, Goodman alleges that his cell is too small to allow

him to turn his wheelchair and that he is unable to utilize the toilet and shower

facilities without assistance.

      Goodman also asserts that jail officials have interfered with his rights under

the Religious Freedom Restoration Act (“RFRA”) because, as a paraplegic,


1
  Goodman was later sentenced to 204 months’ imprisonment in September 2016. Goodman’s
direct criminal appeal (Appeal No. 16-16276) remains pending in this Court.
      .


                                           2
               Case: 16-15774     Date Filed: 05/01/2017     Page: 3 of 4


Goodman is unable to climb the flight of stairs necessary to attend the jail’s

religious services. In his petition, Goodman asserts unspecified violations of due

process, contending that he is entitled to “less restrictive confinement.” In an

attached memorandum, Goodman also says that he was subjected to excessive

force in violation of the Eighth Amendment, and that he has been denied an eye

exam, eyeglasses, and his electric wheelchair. Goodman seeks both injunctive

relief and to be released from custody.

      We review de novo the availability of habeas relief under section 2241.

Dohrmann v. United States, 442 F.3d 1279, 1280 (11th Cir. 2006). Although we

construe liberally a pro se litigant’s pleadings, pro se litigants are required to

conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir.

2007).

      The district court committed no error in dismissing Goodman’s section 2241

petition. When Goodman filed his section 2241 petition in July 2016, he had been

convicted but not yet sentenced. To the extent Goodman sought release from

custody -- and, thus, challenged the fact of his confinement or the validity of his

convictions -- these claims could have still been raised properly during Goodman’s

then-pending criminal case or through a direct criminal appeal. As a result,

Goodman’s section 2241 petition was prematurely filed and subject to dismissal.




                                            3
                Case: 16-15774      Date Filed: 05/01/2017      Page: 4 of 4


       Furthermore, the bulk of Goodman’s habeas petition appears to challenge

the conditions of Goodman’s confinement: not the validity of his convictions or

sentences. Claims involving no attack on the validity of a prisoner’s conviction or

sentence are raised properly in a 42 U.S.C. § 1983 civil action not in a federal

habeas proceeding.2 See McNabb v. Comm’r Ala. Dep’t of Corr., 727 F.3d 1334,

1344 (11th Cir. 2013).

       For these reasons, we affirm the district court’s dismissal of Goodman’s

section 2241 habeas petition.

       AFFIRMED.




2
 The record demonstrates that -- in May 2015 -- Goodman filed a 42 U.S.C. § 1983 civil action
raising the same challenges to the conditions of his confinement that Goodman now seeks to
raise in his section 2241 petition.


                                              4